UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7504



In Re:   PAUL NAGY,

                                                         Petitioner.




          On Petition for Writ of Mandamus.   (CA-05-348)


Submitted:   November 2, 2005         Decided:     November 29, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Nagy petitions this court for a writ of mandamus

seeking   relief    from   orders    entered       in    two    district      court

proceedings.       Additionally,    Nagy    asks    this       court    to   compel

authorities at FCI-Butner to order certain medical tests or to

transfer him to a facility in Massachusetts. We deny the petition.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought, the respondent has a clear duty

to perform the act requested, and the petitioner has no other

adequate remedy.    In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).       Mandamus is a drastic remedy and should be

used only in extraordinary circumstances.               Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).         Mandamus may not be used as

a substitute for appeal.      In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).

          Here, Nagy has not met the high standards for issuing a

writ of mandamus.     We accordingly deny the petition.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                PETITION DENIED




                                    - 2 -